UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-2103


In Re:    BARBARA MICHELLE BUSH,

                  Petitioner.




         On Petition for Writ of Mandamus.    (8:10-cv-02191-AW)


Submitted:    March 18, 2011                  Decided:   April 11, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Barbara Michelle Bush, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Barbara Michelle Bush has filed a petition for writ of

mandamus pertaining to a civil action.           She seeks recusal of the

district court judge assigned to the action and review of the

order remanding that action to state court.

           Mandamus is a drastic remedy and should be used only

in extraordinary circumstances.          Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).     Mandamus relief is available only where there is no

other available remedy.      In re Braxton, 258 F.3d 250, 261 (4th

Cir. 2001).   Because Bush had other means of pursuing the relief

she seeks, mandamus relief is not available.

           Accordingly,   although       we   grant    leave   to   proceed   in

forma pauperis, we deny the petition for writ of mandamus.                    We

dispense   with   oral    argument   because          the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                     2